The case was tried by the judge, and this court must consider that he accepted the testimony, if any, which will support the judgment. The action was upon a note which read as follows:
"February 7, 1886.
"After date I promise to pay to the order of Adoue  Lobit three hundred and ninety-six and nineteen one-hundredths dollars, at their office in Galveston, Texas, value received.                                     F. A. Glass."
It appears, from the testimony of Lobit, that Glass owed appellees money on a prior note, and sent the above in settlement of the old note. When received appellees returned it to him, saying that they could not accept it in that shape — asked him to fill it out (meaning the blank), and wanted to know when he would pay it. He returned it, and said he could not tell when he would be able to pay it, and asked appellees to hold it, and that he would pay it as soon as he was able. This was by letter. Lobit testified that the letter, with other letters of that date, had been lost in the storm at Galveston.
In our opinion, this testimony would show that the note was not accepted by appellees when first sent, and was not accepted, nor finally *Page 23 
delivered to them, until it was returned with the letter, whereby appellant fixed the time of payment at the time when he should become able to pay it. The note and letter formed a single transaction, hence all contentions founded upon the theory that they constituted separate transactions are not well taken. The obligation evidenced by the two writings was one to pay the amount called for in the note when plaintiff should become able to do so.
There was evidence sufficient to warrant the finding that appellant did not become able to pay the note until about a year before the trial.
The first assignment of error will not be considered because not a proper one under the rules.
The second assignment relates to a matter that is immaterial.
Affirmed.
                          ON REHEARING.
The evidence which tended to show that appellant had become able to pay the note consisted of the testimony of Mr. Lasker, to the effect that the appellant had stated to him about a year previous that he owned some fifty or sixty acres of land in the oil fields at Sour Lake, which he and witness were upon at the time, that witness offered him $30,000 for an acre of it, but he stated that he wouldn't sell any portion of it — that he proposed to hold it all and develop it.
Appellant testified that he had no property when he gave the note sued on, and has none yet. That he had no interest in any oil lands in Texas; that his boys inherited some oil lands in Hardin County from their mother and he was managing it for them. Her will was introduced, which showed that her sons were her devisees and legatees. That he did not remember telling Mr. Lasker that he owned the property about which they were conversing; that he could not have told him that he owned any, because he did not, and it could not have had any foundation. He owned none of the land, and the owners of it were his sons, whom he was representing.
In this state of the evidence we have come to the conclusion, on reconsideration, that the proof was not sufficient to warrant finding that appellant owned any land as that to which Mr. Lasker referred. Had the testimony developed nothing more than that appellant had made the statement on the one hand, and his denial of the statement on the other, the court might properly have accepted the testimony of Lasker and found the fact against appellant on his admission. But appellant went further, and showed that he owned no land, that his sons owned exclusively what Laskers' testimony had reference to. If appellant had owned any land his testimony could have been contradicted by the records. He testified that there was no capitalization, nor stock, connected with the property, which excluded the idea of his owning any stock.
The testimony adduced by appellant showed enough, in addition to his own denial, to render it improper to find that he owned the property. If appellant made the statement attributed to him, it was open to explanation, and it was explained by facts testified to and not controverted. For these reasons the motion is granted, and the judgment will be reversed and the cause remanded.
Reversed and remanded. *Page 24